—Judgment, Supreme Court, New York County (Jeffrey Atlas, J.), rendered May 5, 1997, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him to a term of 2 to 6 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning credibility. There was ample evidence of constructive possession, including evidence from which a “reasonable jury could conclude that only trusted members of the [drug] operation would be permitted to enter” (People v Bundy, 90 NY2d 918, 920) the apartment in question, which was being used exclusively as a drug factory. The evidence likewise supported defendant’s guilt under the “room presumption” theory. The court properly submitted that *123presumption to the jury since the drugs and paraphernalia were in “open view”, and since defendant was in “close proximity’ to them, especially given the small size of the apartment (Penal Law § 220.25 [2]; People v Daniels, 37 NY2d 624; Matter of Nina J., 246 AD2d 495). Concur — Ellerin, P. J., Tom, Rubin, Andrias and Buckley, JJ.